Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-36 of copending Application No. 16/078409 in view of Tully et al. (US 2013/0331349 A1).
‘409 claims the employment of tropifexor, its conjugates of amino acid or acyl glucuronide, or pharmaceutical acceptable salt thereof, for treatment of chronic liver disease, particularly, NAFLD and NASH by administering the drug to a subject in need thereof, a dose in a range of about 3µg to 120 µg, wherein the dose may be administered once daily, twice daily or once every two day. 
‘409 does not claim expressly a higher dose of 140 µg to 250 µg.
However, Tully et al. teach that Tully et al. teach compounds as  modulators of the activity of Farnesiod X receptors (FXR), particularly, tropifexor, its taurine conjugate, or acyl glucuronide conjugate. See, particularly, page 61, compounds 1-1B, 1-1A, page 81, compound 16-2 and page 138, compounds 33-2. The compounds are active as FXR agonist. See, paragraph [0005]. In vitro test shows that 1-1B (tropifexor) is the most active compound among the FXR-mediated conditions such as cholestasis, intrahepatic cholestatis, estrogen-induced cholestasis, drug-induced cholestasis, cholestasis of pregnancy, parenteral nutrition-associated cholestasis, primary biliary cirrhosis (PBC), primary sclerosing cholangistis (PSC), progressive familiar cholestatis (PFIC), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), drug-induced bile duct injury, gallstones, liver cirrhosis, alcohol-induced cirrhosis, cystic fibrosis, bile duct obstruction, cholelithiasis, liver fibrosis, dyslipidemia, atherosclerosis, diabetes, diabetic nephropathy, colitis, newborn jaundice, prevention of kernicterus, venocclusive disease, portal hypertension, metabolic syndrome, hypercholesterolemia, intestinal bacterial overgrowth, erectile dysfunction, progressive fibrosis of the liver caused by any of the diseases above or by infectious hepatitis, or other FXR-mediated conditions leading to extrahepatic cholestasis. The compounds of the invention are also useful for lowering total cholesterol, lowering LDL cholesterol, lowering VLDL cholesterol, raising HDL levels, and/or lowering triglyceride levels. See, paragraph [0667] to [0671]. The pharmaceutic composition may comprise the compound and a pharmaceutically acceptable carrier. The pharmaceutic composition can be formulated for particular routes of administration such as oral administration, parenteral administration, and rectal administration, etc. In addition, the pharmaceutic composition can be made up in a solid form (including without limitation capsules, tablets, pills, granules, powders or suppositories), or in a liquid form (including without limitation solutions, suspensions or emulsions). The pharmaceutic composition can be subjected to conventional pharmaceutical operations such as sterilization and/or can contain conventional inert diluents, lubricating agents, or buffering agents, as well as adjuvants, such as preservatives, mg of active ingredients,  or about 1-500 mg or about 1-250 mg or about 1-150 mg or about 0.5-100 mg, or about 1-50 mg of active ingredients. The therapeutically effective dosage of a compound, the pharmaceutical composition, or the combinations thereof, is dependent on the species of the subject, the body weight, age and individual condition, the disorder or disease or the severity thereof being treated. A physician, clinician or veterinarian of ordinary skill can readily determine the effective amount of each of the active ingredients necessary to prevent, treat or inhibit the progress of the disorder or disease. See, particularly, paragraphs [0708] to [0728]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a higher dose tropifexor or its conjugate as herein claimed for treating the chronic liver disease.  
A person of ordinary skill in the art would have been motivated to use a higher dose tropifexor or its conjugate as herein claimed for treating the chronic liver disease because it has been known higher dose of tropifexor has been known for treating the disease. Note, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
This is a provisional nonstatutory double patenting rejection.


Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tully et al. (US 2013/0331349 A1), in view of Novartis AG (WO 2016/097933 A1), and FDA (“Guidance for Industry, Estimating the maximum safe starting dose in initial clinical trials for therapeutics in adult healthy volunteers,” 2005, https://www.fda.gov/media/72309/download ).
Tully et al. teach compounds as  modulators of the activity of Farnesiod X receptors (FXR), particularly, tropifexor, its taurine conjugate, or acyl glucuronide conjugate. See, particularly, page 61, compounds 1-1B, 1-1A, page 81, compound 16-2 and page 138, compounds 33-2. The compounds are active as FXR agonist. See, paragraph [0005]. In vitro test shows that 1-1B (tropifexor) is the most active compound among the disclosed compounds. See, paragraph [0120] (pages 138-141). Tully et al. further teach a pharmaceutical composition comprising the same and method of using the same for treating  FXR-mediated conditions such as cholestasis, intrahepatic cholestatis, estrogen-induced cholestasis, drug-induced cholestasis, cholestasis of pregnancy, parenteral nutrition-associated cholestasis, primary biliary cirrhosis (PBC), primary sclerosing cholangistis (PSC), progressive familiar cholestatis (PFIC), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), drug-induced bile duct injury, gallstones, liver cirrhosis, alcohol-induced cirrhosis, cystic fibrosis, bile duct liver fibrosis, dyslipidemia, atherosclerosis, diabetes, diabetic nephropathy, colitis, newborn jaundice, prevention of kernicterus, venocclusive disease, portal hypertension, metabolic syndrome, hypercholesterolemia, intestinal bacterial overgrowth, erectile dysfunction, progressive fibrosis of the liver caused by any of the diseases above or by infectious hepatitis, or other FXR-mediated conditions leading to extrahepatic cholestasis. The compounds of the invention are also useful for lowering total cholesterol, lowering LDL cholesterol, lowering VLDL cholesterol, raising HDL levels, and/or lowering triglyceride levels. See, paragraph [0667] to [0671]. The pharmaceutic composition may comprise the compound and a pharmaceutically acceptable carrier. The pharmaceutic composition can be formulated for particular routes of administration such as oral administration, parenteral administration, and rectal administration, etc. In addition, the pharmaceutic composition can be made up in a solid form (including without limitation capsules, tablets, pills, granules, powders or suppositories), or in a liquid form (including without limitation solutions, suspensions or emulsions). The pharmaceutic composition can be subjected to conventional pharmaceutical operations such as sterilization and/or can contain conventional inert diluents, lubricating agents, or buffering agents, as well as adjuvants, such as preservatives, stabilizers, wetting agents, emulsifiers and buffers, etc. Tully et al. discloses the unit dosage of the compound is in the range of about 1 -1000mg, for a subject of about 50-70 kg, or about 1-50 mg of active ingredients,  or about 1-500 mg or about 1-250 mg or about 1-150 mg or about 0.5-100 mg, or about 1-50 mg of active ingredients. The therapeutically effective dosage of a compound, the pharmaceutical composition, or the combinations thereof, is dependent on the species of the subject, the body weight, age and individual condition, the disorder or disease or the severity thereof being treated. A physician, clinician or veterinarian of ordinary skill can readily determine the effective amount 
Tully et al. do not teach expressly in vivo test, nor the administration of the particular dose amounts herein recited to a subject in treating the liver/bile diseases.
However, Novartis AG (WO2016/097933 A1) teach the method of treating liver and gastrointestinal disease by azabicyclooctane derivatives, particularly, tropifexor, its taurine conjugate, or acyl glucuronide conjugate, as FXR agonist. See, particularly, the abstract, page 2, line 12 to page 3, line 27, page 8, lines 15-22. Examples 1-1A, 1-1B  (page 19), 5-2 (taurine conjugate, page 25), 8-2 (acyl glucuronate conjugate, page 28). Novartis AG disclose in vivo test of tropifexor in rat ANIT model, demonstrating that tropifexor is highly potent in protecting liver functions. Particularly, the in vivo test show that tropifexor improved many of the pathogenic indicators, such as aspartate aminotransferase (AST), alanine aminotransferase (ALT), starting at doses as low as 0.01mg/kg up to 3mg/kg  in the rat model. See, example 9, pages 29-30 and Figure 1. FDA’s Guide disclose the factor of converting dosage amount in rat model to human is 6.2. See, table 1 at page 7. Thus, the 0.01mg /kg for rate is equal to 0.00167 mg/kg or 1.67 µg/kg for human. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat liver diseases listed in Tully, such as non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH) by administering tropifexor, or it’s conjugate of taurine or glucuronate, in dose of about 140µg to about 250µg, and the doses are administered daily or twice a day with the daily maximum of about 500 µg.     
non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH) by administering tropifexor, or it’s conjugate of taurine or glucuronate, in dose of about 140µg to about 250µg, and the doses are administered daily or twice a day with the daily maximum of about 500 µg. because the claimed dose are within the range of what the prior art taught and/or suggested. Note, the low end of the dose amount for human with body weight of 50 kg would be 1.67 µg x 50, or 83.5 µg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In instant case, Tully et al. provide  broad ranges of 1-1000 mg, 0.5 to 100mg, the claimed range 0.14mg to 0.25mg would have been considered close to the disclosed range. Indeed, the in vivo data of Novartis would support the low dose end be less than 0.1 mg. As to the particular dose amounts and daily amounts, note,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, since dose amounts of a therapeutic agent has been a well-recognized as a result affecting parameter, optimization of the dose amount through routine experimentation would have been within the purview of ordinary skill in the art. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). 
s 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Novartis AG (WO 2017/145041 A1, IDS) in view of Tully et al. (US 2013/0331349 A1).
Novartis AG (WO 2017/145041 A1, IDS) teach a method of employment of tropifexor, its conjugates of amino acid or acyl glucuronide, or pharmaceutical acceptable salt thereof, for treatment of chronic liver disease, particularly, NAFLD and NASH by administering the drug to a subject in need thereof, a dose in a range of about 3µg to 120 µg, wherein the dose may be administered once daily, twice daily or once every two day. See, particularly, the abstract and the claims.
‘409 does not claim expressly a higher dose of 140 µg to 250 µg.
However, Tully et al. teach that Tully et al. teach compounds as  modulators of the activity of Farnesiod X receptors (FXR), particularly, tropifexor, its taurine conjugate, or acyl glucuronide conjugate. See, particularly, page 61, compounds 1-1B, 1-1A, page 81, compound 16-2 and page 138, compounds 33-2. The compounds are active as FXR agonist. See, paragraph [0005]. In vitro test shows that 1-1B (tropifexor) is the most active compound among the disclosed compounds. See, paragraph [0120] (pages 138-141). Tully et al. further teach a pharmaceutical composition comprising the same and method of using the same for treating  FXR-mediated conditions such as cholestasis, intrahepatic cholestatis, estrogen-induced cholestasis, drug-induced cholestasis, cholestasis of pregnancy, parenteral nutrition-associated cholestasis, primary biliary cirrhosis (PBC), primary sclerosing cholangistis (PSC), progressive familiar cholestatis (PFIC), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), drug-induced bile duct injury, gallstones, liver cirrhosis, alcohol-induced cirrhosis, cystic fibrosis, bile duct obstruction, cholelithiasis, liver fibrosis, dyslipidemia, atherosclerosis, diabetes, diabetic nephropathy, colitis, newborn jaundice, fibrosis of the liver caused by any of the diseases above or by infectious hepatitis, or other FXR-mediated conditions leading to extrahepatic cholestasis. The compounds of the invention are also useful for lowering total cholesterol, lowering LDL cholesterol, lowering VLDL cholesterol, raising HDL levels, and/or lowering triglyceride levels. See, paragraph [0667] to [0671]. The pharmaceutic composition may comprise the compound and a pharmaceutically acceptable carrier. The pharmaceutic composition can be formulated for particular routes of administration such as oral administration, parenteral administration, and rectal administration, etc. In addition, the pharmaceutic composition can be made up in a solid form (including without limitation capsules, tablets, pills, granules, powders or suppositories), or in a liquid form (including without limitation solutions, suspensions or emulsions). The pharmaceutic composition can be subjected to conventional pharmaceutical operations such as sterilization and/or can contain conventional inert diluents, lubricating agents, or buffering agents, as well as adjuvants, such as preservatives, stabilizers, wetting agents, emulsifiers and buffers, etc. Tully et al. discloses the unit dosage of the compound is in the range of about 1 -1000mg, for a subject of about 50-70 kg, or about 1-50 mg of active ingredients,  or about 1-500 mg or about 1-250 mg or about 1-150 mg or about 0.5-100 mg, or about 1-50 mg of active ingredients. The therapeutically effective dosage of a compound, the pharmaceutical composition, or the combinations thereof, is dependent on the species of the subject, the body weight, age and individual condition, the disorder or disease or the severity thereof being treated. A physician, clinician or veterinarian of ordinary skill can readily determine the effective amount of each of the active ingredients necessary to prevent, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a higher dose tropifexor or its conjugate as herein claimed for treating the chronic liver disease.  
A person of ordinary skill in the art would have been motivated to use a higher dose tropifexor or its conjugate as herein claimed for treating the chronic liver disease because it has been known higher dose of tropifexor has been known for treating the disease. Note, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627